          Case 7:19-cv-10677-VB Document 30 Filed 06/10/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                   WHITE PLAINS DIVISION


 WILLIAM LIGUORI, JR., et al.,                       Civ. No. 7:19-cv-10677-VB

                Plaintiffs,                          Hon. Vincent L. Briccetti

        vs.                                          Joint Stipulation to Extend Time to
                                                     Respond to Motion to Stay
 WELLS FARGO BANK, N.A.,

                Defendant.


       Now come the undersigned attorneys for Plaintiffs, William Liguori, Jr., Tricia Liguori,

Jose Aguilar and Elizabeth Manley, and Defendant Wells Fargo Bank, N.A., who hereby jointly

stipulate that Plaintiffs shall have until June 25, 2020 to respond to the Motion to Stay Proceedings

(Dkt. 27). Defendant shall have until July 8, 2020 to file a Reply. No prior leave has been granted

with respect to the Motion to Stay Proceedings.


Respectfully submitted,

/s/ Javier L. Merino                                  /s/Angela A. Smedley
Javier L. Merino                                      Angela A. Smedley
Marc E. Dann (pro hac vice anticipated)               WINSTON & STRAWN LLP
THE DANN LAW FIRM CO. LPA                             200 Park Avenue
372 Kinderkamack Rd., Ste. 5                          New York, NY 10166
Westwood, NJ 07675                                    Telephone: (212) 294-6700
Telephone: (216) 373-0539                             Email: asmedley@winston.com
Facsimile: (216) 373-0536
notices@dannlaw.com                                   Amanda L. Groves (admitted pro hac vice)
Counsel for Plaintiffs William Liguori, Jr.,          Kobi Kennedy Brinson (admitted pro hac vice)
Tricia Liguori, Jose Aguilar, and Elizabeth           WINSTON & STRAWN LLP
Manley                                                300 South Tryon Street, 16th Floor
                                                      Charlotte, NC 28202
                                                      Telephone: (704) 350-7700
                                                      agroves@winston.com
                                                      kbrinson@winston.com
                                                      Counsel for Defendant Wells Fargo Bank, N.A.
           Case 7:19-cv-10677-VB Document 30 Filed 06/10/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 10, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.


                                                       /s/ Javier L. Merino
                                                       Javier L. Merino
                                                       Marc E. Dann (pro hac vice anticipated)
                                                       THE DANN LAW FIRM CO. LPA
                                                       Counsel for Plaintiffs William Liguori, Jr.,
                                                       Tricia Liguori, Jose Aguilar, and Elizabeth
                                                       Manley
